                          IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

THOMAS EARL BAILEY,                              :
    Plaintiff,                                   :
                                                 :
           v.                                    :       CIVIL ACTION NO. 19-CV-3263
                                                 :
JESSE KIRSCH, M.D., et al.,                      :
     Defendants.                                 :

                                          MEMORANDUM

MCHUGH, J.                                                                   JULY 30, 2019

           Plaintiff Thomas Early Bailey, a prisoner incarcerated at the Berks County Jail, brings

this pro se civil action pursuant to 42 U.S.C. § 1983, based on the conditions of his confinement.

Bailey seeks to proceed in forma pauperis. For the following reasons, the Court will grant

Bailey leave to proceed in forma pauperis and dismiss his Complaint without prejudice to

amendment.

      I.        FACTS

           Bailey alleges that he is being forced to take phenobarbital twice a day for epilepsy even

though he does not have epilepsy. It appears Bailey was told that he would be moved to the

medical unit if he refused to take the medication. Bailey alleges that the phenobarbital affects

his memory and has other side effects, including dependency. Bailey indicates that he has been

taking phenobarbital “for years,” but only recently began to experience side effects from the

medication. (Compl. at 5-6.) 1

           The Complaint names Jesse Kirsh M.D. and Warden Janine Quigley as Defendants.

Bailey seeks $500,000 from each Defendant.


1
    The Court adopts the pagination assigned to the Complaint by the CM-ECF docketing system.
                                                     1
    II.       STANDARD OF REVIEW

           The Court grants Bailey leave to proceed in forma pauperis because it appears that he is

incapable of paying the fees to commence this civil action. 2 Accordingly, 28 U.S.C. §

1915(e)(2)(B)(ii) applies, which requires the Court to dismiss the Amended Complaint if it fails

to state a claim. Whether a complaint fails to state a claim under § 1915(e)(2)(B)(ii) is governed

by the same standard applicable to motions to dismiss under Federal Rule of Civil Procedure

12(b)(6), see Tourscher v. McCullough, 184 F.3d 236, 240 (3d Cir. 1999), which requires the

Court to determine whether the complaint contains “sufficient factual matter, accepted as true, to

state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quotations omitted). Conclusory allegations do not suffice. Id. As Bailey is proceeding pro se,

the Court construes his allegations liberally. Higgs v. Att’y Gen., 655 F.3d 333, 339 (3d Cir.

2011).

    III.      DISCUSSION

           “To state a claim under § 1983, a plaintiff must allege the violation of a right secured by

the Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988).

“A defendant in a civil rights action must have personal involvement in the alleged wrongs.” See

Rode v. Dellarciprete, 845 F.2d 1195, 1207 (3d Cir. 1988). Indeed, “[b]ecause vicarious liability

is inapplicable to . . . § 1983 suits, a plaintiff must plead that each Government-official

defendant, through the official’s own individual actions, has violated the Constitution.” Iqbal,

556 U.S. at 676. There are “two general ways in which a supervisor-defendant may be liable for



2
 However, as Bailey is a prisoner, he will be obligated to pay the filing fee in installments in
accordance with the Prison Litigation Reform Act. See 28 U.S.C. § 1915(b).


                                                    2
unconstitutional acts undertaken by subordinates.” Barkes v. First Corr. Med., Inc., 766 F.3d

307, 316 (3d Cir. 2014), reversed on other grounds by Taylor v. Barkes, 135 S. Ct. 2042 (2015).

First, a supervisor may be liable if he or she “with deliberate indifference to the consequences,

established and maintained a policy, practice or custom which directly caused [the] constitutional

harm.” Id. (quoting A.M. ex rel. J.M.K. v. Luzerne Cty. Juvenile Det. Ctr., 372 F.3d 572, 586 (3d

Cir. 2004) (alteration in original)). “Second, a supervisor may be personally liable under § 1983

if he or she participated in violating the plaintiff’s rights, directed others to violate them, or, as

the person in charge, had knowledge of and acquiesced in the subordinate’s unconstitutional

conduct.” Id.

          Bailey has not alleged facts explaining what any of the Defendants did or did not do to

violate his rights. Although Kirsch is identified as a doctor, the Complaint does not indicate

whether he prescribed Bailey’s medication or if he is named as a Defendant for some other

reason. In other words, Bailey has failed to allege facts explaining how the Defendants he

named—Kirsch and Quigley—were involved in or responsible for medicating him with

phenobarbital even though he allegedly does not require that medication. As a result, the Court

will dismiss his Complaint because he has failed to state a claim against the Defendants.

    IV.      CONCLUSION

          For the foregoing reasons, the Court will dismiss Bailey’s Complaint for failure to state a

claim, pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii). The Court will give Bailey an opportunity to

file an amended complaint so he may cure the defects in his claims. An Order follows.

                                                BY THE COURT:

                                                      /s/ Gerald Austin McHugh
                                                __________________________________________
                                                GERALD A. MCHUGH, J.



                                                   3
